DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 

Election/Restrictions
Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a supporting member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 2004/0023329 A1 – hereafter ‘329) in view of Garyantes (US 2004/0018615 A1 – hereafter ‘615).
 ‘329 discloses a process for the production of a protein (Abstract) that includes the following limitations for claim 1: 
“A structure”: ‘329 discloses a structure ([004]) that is used to for the production of  a protein of interest. 
“a first substrate”: ‘379 discloses a first compartment (compartment 29, i.e. the first substrate; Fig. 2; [0123]; [0124]). 
“a second substrate disposed to face one side of the first substrate”: ‘379 discloses a second substrate (second compartment 30; Fig. 2; [0123]; [0124]). 
“wherein the first substrate has a plurality of depressions which are open to the other side of the first substrate and each of which has a size that enables each of the depressions to capture one unit of a cell”: ‘379 discloses that the first compartment has wells (plate 6; Fig. 2) that are open on two sides and is fully capable of capturing a cell ([0124]). 
“at least some of the depressions have communication holes which communicate with one side and the other side of the first substrate and each of which has a size that enables secretions secreted from the cell to move through each of the communication holes,”: ‘379 discloses that the two plates are separated by a membrane (membrane 8) which has pores, i.e. communication holes, that communicates between the first and second compartment and allows secretions from the cell to pass through ([0124]). 
“the second substrate includes accumulation portions in which the secretions moving through the communication holes are accumulated”: The second 
“the accumulation portions corresponds to the depressions.”: These portions correspond with the depressions (Fig. 2). 
Regarding the limitation where “the one side of the second substrate that faces first substrate has a generally flat major surface”, the second substrate of ‘329 has a major surface, i.e. the top of the substrate (Fig. 2; compartment 30) that is flat.  
Regarding the newly added limitation where the depression has 2 to 4 communication holes per depression, the filter of ‘329 has multiple pores or communication holes per depression/well ([0111]).  This reads on having 2 to 4 communication holes per depression and it should be noted that the claim does not limit the number of communication holes to only being 2 to 4 per depression.  
‘329 differs from the instant claim regarding a support member that supports the first substrate and accumulation points.   
‘615 discloses a microtiter plate (Abstract) that is used for transferring array compounds that for claim 1 includes using a spacer (Fig. 1; [0049]) between two plates.  This spacer is being interpreted as the art equivalent of the supporting member of the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the conventional spacer of ‘615 within ‘329 in order to provide a support that can maintain the plates at a desired distance.  The suggestion for doing so at the time would have been in order to have a spacer that can aid in moving two plates into close proximity ([0049]).  
Regarding the fixing element, ‘329 does not specifically disclose having a surface for binding, however, ‘329 discloses that binding partners may be used ([0051]) as part of the production of specific secreted, filtered proteins and allows for studies to be performed with either array-bound binding partners or with soluble binding partners ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include a layer of binding partners (i.e. the fixing layer) in order to form an array of bound proteins.  The suggestion for doing so at the time would perform studies of antibody binding or the binding of pharmaceutical compounds with array-bound proteins ([0051]).    
Regarding the newly added limitation that both substrates are transparent, ‘329 differs from the claimed invention regarding transparent substrates, however, transparent substrates such as glass or PDMS are conventional and well-known within the art.  
‘615 discloses that substrate can be made from an optically transparent materials such as glass, polystyrene, topaz or polypropylene ([0076]).  ‘615 further discloses that the top and bottom plates can be made of glass (Fig. 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the transparent plates of ‘615 within ‘329 in order to allow optical testing of the membrane.  The suggestion for doing so at the time would have been in order to use optically transparent materials for plates during optical detection ([0076]).  
Regarding the newly added limitations where the accumulation portions are “formed in a spaced defined by the second substrate and the supporting member”, ‘329 discloses wells (Fig. 2) that have been interpreted as the accumulation portions and are formed in the second layer defined by the second layer and a support ([0124]).  
Claim 2 is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
For claim 5, the positions of the two compartments are being interpreted as fixed (Fig. 2). 
Claims 6 and 7 are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 2004/0023329 A1 – hereafter ‘329) ) in view of Garyantes (US 2004/0018615 A1 – hereafter ‘615) as applied above and in further view of Jin et al. (US 2011/0294678 A1 – hereafter ‘678).
For claim 3, modified ‘329 discloses using a microtiter plate, but does not specify the diameters of the well.  
‘678 discloses measuring the reactive properties of cells (Abstract) that for claim 3 includes using a micro-titer plate with well diameters between 3 to 100 micrometers ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the standard well diameter sizes of ‘678 within modified ‘329 in order to hold a cell.  The suggestion for doing so at the time would have been in order to ensure that the well can hold a single cell ([0053]). 
Regarding the pore size, ‘329 discloses that the pores can be 0.45 micrometers in diameter ([0109]) and this renders the claimed range obvious to one of ordinary skill in the art at the time of filing as this would be required in order to maintain a cell within the first 
Regarding the thickness of the substrate, ‘678 discloses that the wells can have a depth of 3 to 100 micrometers ([0051]) and as the first substrate of modified ‘329 has through-holes, it would have been obvious to one of ordinary skill in the art at the time of filing to employ a first substrate as thick as the depth of the wells within modified ‘329 in order to obtain the predictable result of containing a cell.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 2004/0023329 A1 – hereafter ‘329) ) in view of Garyantes (US 2004/0018615 A1 – hereafter ‘615) and in further view of Owen et al. (US 7,846,389 – hereafter ‘389).
Modified ‘329 differs from claim 4 regarding flow channels connected to the accumulation portions. 
‘389 discloses a multi-well plate for high-throughput screening (Abstract) that for claim 4 includes using a perfusion channel (channel 7) connected to the bottom of the well (col. 3 line 43; claim 1) for supplying fluid to the well.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the channels of ‘389 within modified ‘329 in order to supply culture medium to the wells (col. 11 lines 16-19).   


Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant argues on the top of page 8 that the filter membrane has numerous pores and therefore would not have 2 to 4 communication holes per depression.  This is not found persuasive as the claim does not limit the number of communication holes to only 2 to 4 per depression.   Moreover, applicant’s presentation of alleged unexpected results do not provide a nexus between the claimed invention and the prior art and any pore or hole would provide a flow of liquid from the first to second substrate.   
Therefore, the claims stand rejected.  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 4,894,343 A) discloses a chamber plate that includes multiple wells with a membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799